DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Applicant amended specification and cancelled claim to overcome the drawing objection. The drawing objection has been withdrawn.

Response to Amendment
The amendments filed on 10/08/2020 has been entered. The Applicant amended the specification and cancelled claim 8. Claims 1-7 and 9-20 are pending.

Response to Arguments
Applicant's arguments filed 10/08/2020 have been fully considered but they are not persuasive. 
With respect to the argument that “Claim 1 only recites first and second parts that are part of a quick release assembly not first and second parts that have nothing whatsoever to do with a quick release assembly” [page 8], the Examiner’s response is, although the statement is not very clear, the claim as recited, the preamble of the claim is a quick release mirror assembly, and the Examiner added annotated Fig. 1 of the reference Zagrodnik and marked the elements of the release assembly and first and second parts and Wienhold teaches a release mechanism as claimed. 
Claim 1 specifically recites three primary elements in claim 1: a mirror, a stem, and a quick release mechanism. Zagrodnik shows the mirror and the stem, but by the examiner's own admission, it does not show a quick release mechanism. The discussion of what the Examiner is referring to as first and second parts that are not part of a quick release mechanism are immaterial”, [page 7 of the Applicants remark]. The Examiner respectfully disagrees. The reference Zagrodnik teaches all three parts as claimed in claim 1, including a release mechanism. Although, the phrase quick release is a relative term, the Applicant in the specification mentioned “The quick release mechanism is similar to mechanisms used in quick release chucks for drills and other hand held power tools”, [0015]. The Examiner relied on reference Wienhold for the obviousness determination of the element. It is noted that: A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission (Applicant’s Admitted Prior Art (“AAPA”)) which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under AIA  35 U.S.C. 102. See Riverwood Int'l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir.1988). See MPEP 2129.I and 2152.03.
The Applicants further argue that “Claim 1 specifically recites three primary elements in claim 1: a mirror, a stem, and a quick release mechanism. Zagrodnik shows the mirror and the stem, but by the examiners own admission, it does not show a quick release mechanism” [page 7], “a search of the Zagrodnik references shows that there is not a single mention of the words or phrases "quick", "release", or "quick release". Essentially, there is absolutely no suggestion that a motorcycle mirror can be attached to a handlebar by way of a quick release mechanism in general let alone one having first and second parts with configurations even remotely similar to the configurations recited in claim 1” [page 8]. The Examiner respectfully disagrees. Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zagrodnik et al. in view of Wienhold. Fig. 1 of Zagrodnik shows a mirror, an elongated stem with first and second ends, a releasable mechanism and figure 1 shows the parts are from a motor cycle mirror assembly, and Wienhold teaches a release mechanism as claimed. It is respectfully noted that the Court has held that the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). 
Furthermore, the phrase quick is a relative term, and the specification of this instant application does not provide a standard for ascertaining the requisite amount of time, therefore the Examiner interpreted if the parts can be released it teaches the limitation. Fig. 1 of Zagrodnik shows the parts are separable and can be released from the motorcycle. Therefore Zagrodnik suggest that the motorcycle mirror can be attached and released from a handlebar by way of a quick release mechanism. Further the Examiner relies on Wienhold only for quick release mechanism with a non-circular shank, non-circular bore cross section, non-rotatable receipt and other structural details. Combination of Zagrodnik’s mirror, an elongated stem with first and second ends and the release mechanism, with Wienhold’s structural details of the release mechanism, teaches the limitations of claim 1 as currently recite. 
Wienhold teaches a quick release chuck assembly specifically for use with a "tool bits". Wienhold further elaborates stating, "Tool bits include tools …elements requiring rotational motion" (emphasis added). A quick search of the Wienhold reference shows that there is not a single mention of "mirrors" or "motorcycles" let alone any suggestion that the described quickchange chuck assembly could be used for anything other than with tool bits”, [page 8]. The Examiner respectfully disagrees. The Examiners response is claim 1 was rejected under 35 U.S.C. 103 as being unpatentable over Zagrodnik in view of Wienhold, the primary reference Zagrodnik teaches mirror and the motorcycle with a release mechanism, and the Examiner relies on Wienhold only for the release mechanism with a non-circular shank and non-circular bore cross section for the obviousness determination.
In response to applicant’s arguments that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the primary reference Zagrodnik teaches a mirror, an elongated stem with first and second ends, the first end being attached to the mirror; and a release mechanism having separable first and second parts, and Wienhold is relies for modifying the release mechanism and a non-circular shank and non-circular bore cross section. The 
With respect to the argument that “Concerning the first part, the claim specifically requires it "be attached to the second end" of the elongated stem. Interestingly, the Examiner failed to consider this limitation in proffering his rejection. The part the Examiner equates to the first part is described as a tool bit”, the Examiner respectfully disagrees. The Examiners response is, the Examiner used Fig. 1 of the primary reference Zagrodnik to shows the first part be attached to the second end of the elongated stem (see annotated Fig. 1, and rejection of this limitation is in page 5), and secondary reference Wienhold is relied for a release mechanism with a non-circular shank, non-circular bore cross section, non-rotatable receipt and other structural details (please see the rejection). The part the Examiner equates from the secondary reference which solves the similar problem that the application is concerned.
With respect to the argument that “There is nothing to suggest that the end of the bit 40 would be a threaded bore (see Figure 3 of the present application), or a threaded shaft (see Figure 6 of the present application)” [page 9], the Examiners response is: claim 1 recites “a bore having a non-circular bore cross section …. a threaded stud”; Zagrodnik teaches bore of element 70 and the a threaded stud is screw 126 of Fig. 1. Wienhold is relied for non-circular bore (see the rejection in page 5 of the office action). 
The claim further requires that "the threaded stud is configured to be received in a mount on the motorcycle". Absolute none of the Figures of Wienhold show a threaded stud”, the Examiner’s response is this limitation was rejected using the primary reference Zagrodnik (see page 5 of the Office Action).
The Applicant further argues “As noted above, the Examiner ignored key limitations in each part of the quick release mechanism as claimed …. The Examiner has failed to make a valid prima facie case of obviousness”, [page 9], The Examiner respectfully disagrees. Claim 1 was rejected under 35 U.S.C. 103 as being unpatentable over Zagrodnik in view of Wienhold. Combination of the references teaches all the limitations of the claim 1. The Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one ordinary skill in the art. See In re Fine, 837 F. 2nd 1071,5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In this case, the motivation to combine is found in references. The Examiner has met all requirements establishing a prima facie case: all factual findings required by Graham were supplied in the previous and present Actions; the references solve the similar problem that the application is concerned. Applicant has supplied no evidence that there is no reasonable expectation of success; all claim limitations were met in the previous and present Actions. An invention that as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 
With respect to the Applicant’s argument that “As for the contention that the modification would allow the user to quickly disconnect the mirror, the applicant agrees, BUT the Examiner has provided absolutely no teachings or suggestion that a user would want to quickly remove his/her mirror assembly. In fact, the Examiner has taken the teachings of the present application which discloses the desirability of being able to quickly release a mirror and has used the applicant's teachings against him: this is impermissible hindsight bias and is not permitted” [page 10], the Examiner respectfully disagrees. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine is found in references, the primary reference Zagrodnik teaches a mirror, an elongated stem with first and second ends, the first end being attached to the mirror; and a release mechanism having separable first and second parts, and Wienhold is relies for modifying the release mechanism and a non-circular shank and non-circular bore cross section for quicker-change, as Wienhold mentioned in the title of the publication. 
With respect to the Applicants argument that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.
In response to applicant's argument that “Regardless of all of the foregoing, in order for the Wienhold reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention”, [page 11], it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Wienhold reasonably pertinent to the particular problem, quick change, with which the applicant was concerned. Furthermore, the Applicant in the specification mentioned “The quick release mechanism is similar to mechanisms used in quick release chucks for drills and other hand held power tools”, [0015]. A statement by an applicant in the specification or made during prosecution identifying the Riverwood Int'l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir.1988). See MPEP 2129.I and 2152.03.
With respect to the argument that “Claim 12 comprises a quick release assembly … The claim requires that the second part included a threaded stud. As discussed concerning claim 1 above, … specifically Wienhold, do not teach a second part having this feature”, [page 12], the Examiner respectfully disagrees. Claim 12 has similar limitations as in claim 1, and the Applicant's arguments with respect to claim 12 are not persuasive for the same reason as of claim 1. Claims 13-19 are not allowable for depending on a rejected base claim and the individual limitations of claims 13-19 are also rejected accordingly.
Therefore, the Applicants arguments are not persuasive and the Examiner maintains the 35 USC § 103 rejection in this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zagrodnik et al. (US 6,905,234) in view of Wienhold (US 2001/0043841).

Regarding claim 1, Zagrodnik et al. teaches a releasable mirror assembly (refer to US 6,905,234) for a motorcycle (“A mounting assembly for adjustably supporting a turn signal from a motorcycle handlebar”, [abstract]), the assembly including:
a mirror (“rear-view mirror assembly 103”, Fig. 1, [col. 3, lines 20-21]); 
an elongated stem with first and second ends (Fig. 1 shows an elongated stem between first end mirror 103 and second end mounting fastener 102), the first end being attached to the mirror (Fig. 1 shows the first end that attached to mirror 103); and 
a releasable mechanism having separable first and second parts (see annotated Fig. 1 below),
   
    PNG
    media_image1.png
    324
    611
    media_image1.png
    Greyscale

the first part being attached to the second end (Fig. 1, the first part attached to 102, which is at 2nd end), and 
the second part comprising 
(i) a bore having a bore cross section (Fig. 1, bore of 70, “A mounting fastener 102 extends through the through hole 64 … to couple the mounting bracket 70”, [col. 3, lines 15-18]) ,

(iii) a threaded stud (“a set screw 126”, [col. 3, line 47]),  wherein 
the threaded stud (126) is configured to be received in a mount on the motorcycle (Fig. 1 shows a threaded stud, “a set screw 126”, is configured to be received in a mount 70,  mounting bracket 70,”, [col. 3, lines 53-56], on the motorcycle).
Zagrodnik does not explicitly teach that the assembly is a quick release assembly with a quick release mechanism;
the first part comprising a shank having a non-circular shank cross section, and
the second part comprising 
(i) the bore having a non-circular bore cross section ,
wherein the shank is configured for secure and non-rotatable receipt into the bore to be releasably secured by the locking mechanism.
Zagrodnik and Wienhold are related to a release mechanism of two elements. 
Wienhold teaches a “LOCKING QUICK-CHANGE CHUCK ASSEMBLY”, a quick release with a quick release mechanism (“a quick release mechanism”, [0009]); and  
the first part comprising a shank having a non-circular shank cross section (Fig. 1, “bit 40 includes a hexagonally shaped shank 42”, [0036], “showing the quick release feature of the chuck, with a first fitted shank portion from a tool bit extended into the chuck assembly” [0019]), and 
the second part comprising 
(i) a bore having a non-circular bore cross section (“hexagonal bore 36”, [0037])

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the release assembly of Zagrodnik to include the release mechanism as taught by Wienhold for the predictable result of having a quick release mechanism with a locking system to allow the user for replacement or when required to quickly disconnect or connect the mirror assembly and put in a locked mode for safety.
Regarding claim 2, the quick release mirror assembly according to claim 1 is rejected (see above).
Zagrodnik in view of Wienhold teaches the quick release mirror assembly according to claim 1. Zagrodnik further teaches the first part is unitary with the second end (the first part relating to a unit with the second part when assembled; see the annotated Fig. 1 above).
Regarding claim 3, the quick release mirror assembly according to claim 1 is rejected (see above).

(i) the shank includes a circumferential slot extending around the shank generally proximate a bottom end (Fig. 1, Shank 40 and 42; “circumferential groove 44”, [0036],) thereof, 
(ii) the second part includes 
(a) at least one protrusion extending from an inside surface of the bore (Fig.1, protrusion “ball 16”, [0034]) and 
(b) a cylindrical sleeve (Fig. 1; moveable sleeve 14, [0042], which is cylindrical) moveable between a first position and a second position with the protrusion being retracted when the sleeve is moved into the second position (Fig. 1 and 2 shows the cylindrical sleeve 14 moveable between a first position and a second position, protrusion 16 being retracted, withdrawn, when the sleeve is moved into the second position; Fig. 1 and 2 show a first position and a second position).
Regarding claim 4, the quick release mirror assembly according to claim 1 is rejected (see above).
Zagrodnik in view of Wienhold teaches the quick release mirror assembly according to claim 1. Wienhold further teaches, wherein the non-circular cross sections of the shank and bore are hexagonal (Fig. 1, “hexagonal bore 36”, [0035]; “a hexagonally shaped shank 42”, [0036]).
Regarding claim 5, the quick release mirror assembly according to claim 1 is rejected (see above).

Regarding claim 6, the quick release mirror assembly according to claim 1 is rejected (see above).
Zagrodnik in view of Wienhold teaches the quick release mirror assembly according to claim 1. Zagrodnik in view of Wienhold teaches in combination the quick release mirror assembly according to claim 1 and the motor cycle, wherein the mirror assembly is attached to the motorcycle proximate a handlebar of the motorcycle (see Fig. 1 of Zagrodnik, handlebar 14, [col. 2, and line 23]).
Regarding claim 7, the combination according to claim 6 is rejected (see above).
Zagrodnik in view of Wienhold teaches the combination according to claim 6. Zagrodnik further teaches, wherein the motorcycle includes one or both of a clutch lever assembly (Fig. 1, clutch lever assembly 22, [col. 2, line 24]) and a brake lever assembly (brake lever assembly 18, [col. 2, line 27]) with each assembly being attached to the handlebar of the motorcycle by way of a clamp (The Examiner interpreted “attached to … by way of a clamp” as “attached by a mechanism that used to bind or hold two or more parts firmly together”. Figs. 1 and 4 shows, in one side of the handlebar a clutch lever assembly 22 and in another side of the handlebar a brake lever assembly 18, are attached by a mechanism to bind or hold clutch/break levers firmly to the handlebar of 
Regarding claim 10, the quick release mirror assembly according to claim 3 is rejected (see above).
Zagrodnik in view of Wienhold teaches the quick release mirror assembly according to claim 3. Wienhold further teaches, wherein the cylindrical sleeve is biased in the first position (Fig. 1 shows first position; moveable sleeve 14, [0042], the cylindrical sleeve is biased in the first position in Fig. 1).
Regarding claim 12, Zagrodnik et al. teaches a release assembly for attaching a releasably securing a motorcycle mirror to a motorcycle (refer to US 6,905,234; “A mounting assembly for adjustably supporting a turn signal from a motorcycle handlebar”, [abstract]), the release assembly comprising:
a first part including a shank having a cross section proximate a first end (Fig. 1, a shank between 103 and 102; cross section proximate a first end near 103), and 
one of a threaded bore or threaded shank portion at a second end (second end 102, “the mounting fastener 102 is in the form of a bolt”, [col. 3, lines 24-25]), the 
the second part comprising 
(i) a receiving bore having a cross section (Fig. 1, bore of 70),
(ii) a locking mechanism (Fig. 1, “lock nut 122”, [col. 3, line 42]) and
(iii) a threaded stud (nut below 70 to connect 102),  the threaded stud being aligned with and opposite the bore (see Fig. 1, nut below 70 is opposite the bore of 70); 
wherein the shank is configured for secure and non-rotatable receipt into the receiving bore to be releasably secured by the locking mechanism (Fig. 1 shows the shank, 102 to 103, is configured for secure and receipt into the receiving bore to be releasably secured by the locking mechanism).
Zagrodnik does not explicitly teach that the assembly is a quick release assembly, the receiving bore having a non-circular bore cross section and shank is configured for secure and non-rotatable receipt into the receiving bore.
Zagrodnik and Wienhold are related to a release mechanism of two elements. 
Wienhold teaches a “LOCKING QUICK-CHANGE CHUCK ASSEMBLY”, a quick release with a quick release mechanism (“a quick release mechanism”, [0009]); the receiving bore having a non-circular bore cross section (receiving bore 36 receive shank 42, “hexagonal bore 36”, [0037]) and shank is configured for secure and non-rotatable receipt into the receiving bore (Fig. 1, shank 40 is configured for secure and non-rotatable receipt into the receiving bore 36, non-rotatable because 42 and bore both 
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the release mechanism of Zagrodnik to include a quick release mechanism with a locking system, with a receiving bore having a non-circular bore cross section and secure the shank non-rotatable into the receiving bore, as taught by Wienhold for the predictable result of holding the mirror safely without rotation.
Regarding claim 13, the quick release assembly according to claim 12 is rejected (see above).
Zagrodnik in view of Wienhold teaches the quick release assembly according to claim 12.
Zagrodnik further teaches the quick release assembly of claim 12, having a threaded shank portion at the second end (Fig. 1, shank portion is the portion with 102; “mounting fastener 102 is in the form of a bolt”, [col. 3, lines 24-25]), and wherein the threaded shank portion is sized to be received in a threaded stem bore of a motorcycle mirror (Fig. 1 shows 102 is in the form of a bolt sized to be received in a threaded bore of the nut below 70).
Regarding claim 14, the quick release assembly according to claim 12 is rejected (see above).
Zagrodnik in view of Wienhold teaches the quick release assembly according to claim 12.

Regarding claim 15, the quick release assembly according to claim 12 is rejected (see above).
Zagrodnik in view of Wienhold teaches the quick release assembly according to claim 12.
Zagrodnik further teaches the quick release assembly of claim 12, wherein the threaded stud (nut below 70 to connect 102) is configured for receipt into a threaded bore on one of a motorcycle clutch lever assembly, a motorcycle brake lever assembly and a handlebar clamp. (Fig. 1 shows 102 is configured for receipt into a threaded bore of the nut below 70, 102 goes through 22, which is “clutch lever assembly 22”; Zagrodnik suggested to use a clamp including a clamp threaded bore; “left side of the handlebar 14, the mounting fastener 102 is in the form of a mounting stud for a rear-view mirror assembly 103. … any other type of suitable fastener including pins, rivets, clamps, and the like can be used instead. In addition, one or both of the through hole 64 and the aperture 82 can be threaded such that the mounting fastener 102 can be coupled directly thereto, without the need for a nut”, [col. 3, lines 19-32]).
Regarding claim 16, the quick release assembly according to claim 12 is rejected (see above).
Zagrodnik in view of Wienhold teaches the quick release assembly according to claim 12. Wienhold further teaches, wherein  

(ii) the second part includes 
(a) at least one protrusion extending from an inside surface of the receiving bore (Fig.1, protrusion “ball 16”, [0034]) and 
(b) a cylindrical sleeve (Fig. 1; moveable sleeve 14, [0042], which is cylindrical) moveable between a first position and a second position with the protrusion being retracted when the sleeve is moved into the second position (Fig. 1 and 2 shows the cylindrical sleeve 14 moveable between a first position and a second position, protrusion 16 being retracted, withdrawn, when the sleeve is moved into the second position; Fig. 1 and 2 show a first position and a second position).
Regarding claim 17, the quick release mirror assembly according to claim 16 is rejected (see above).
Zagrodnik in view of Wienhold teaches the quick release mirror assembly according to claim 16. Wienhold further teaches, wherein the cylindrical sleeve is biased in the first position (Fig. 1; moveable sleeve 14, [0042], which is cylindrical, Fig. 1 and 2 show at first position).
Regarding claim 18, the quick release mirror assembly according to claim 17 is rejected (see above).
Zagrodnik in view of Wienhold teaches the quick release mirror assembly according to claim 17. Wienhold further teaches, wherein the non-circular cross sections 
Regarding claim 20, the combination according to claim 6 is rejected (see above).
Zagrodnik in view of Wienhold teaches the combination according to claim 6. Zagrodnik further teaches a method of using the combination of claim 6, the method comprising:
riding the motorcycle; parking the motorcycle (Zagrodnik teaches a motorcycle with motorcycle handlebar, motorcycle is used for riding and parking at a safe place after riding on a street); and 
removing the mirror assembly from the motorcycle (Fig. 1 shows removing the mirror assembly 103 including associated parts from the motorcycle).
Wienhold teaches except for the second part by releasing the locking mechanism and pulling the first part out of the second part (Figs. 1-2 teaches removing “40 includes a hexagonally shaped shank 42”, which is mapped as the part attached to mirror 103 of  Zagrodnik. “40 is removed from the chuck 10 as illustrated in FIG. 2”, [0048])

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zagrodnik et al. in view of Wienhold as applied to claim 1 and further in view of Carnevali (US 9,180,925).

Regarding claim 9, in combination quick release mirror assemblies of claim 1 and the motorcycle, according to claim 1 is rejected (see above).

Zagrodnik further teaches, quick release mirror assembly of claim 1 and the motorcycle wherein mirror assembly is attached to the motorcycle proximate a handlebar of the motorcycle (see Fig. 1, mirror 103 and handlebar 14). 
Zagrodnik does not explicitly teach two mirror assemblies and each mirror assembly is attached to the motorcycle proximate a handlebar. 
Zagrodnik and Carnevali are related to motorcycle mirrors and handlebar. 
Carnevali teaches two mirrors and each mirror assembly is attached to the motorcycle proximate a handlebar (Fig. 1 shows two mirrors labeled as 4 and 4, and each mirror assembly is attached to the motorcycle proximate a handlebar 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the one mirror system of Zagrodnik to include two mirror system, as taught by Carnevali for the predictable result of having two mirrors on two sides for wide rearward visibility and ease of checking traffic conditions of both sides.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zagrodnik et al. in view of Wienhold as applied to claim 1 and further in view of 
Bauman (US 7,374,377).

Regarding claim 11, the quick release mirror assembly according to claim 3 is rejected (see above).

Wienhold teaches, wherein the at least one protrusion comprises a ball (Fig.1, protrusion “ball 16”, [0034]). 
Wienhold doesn’t explicitly teach protrusion comprises a ball bearing. 
Zagrodnik and Bauman are related to a release mechanism of two elements. 
Bauman teaches protrusion comprises a ball bearing (“device having a hexagonal mounting cavity and a spring loaded ball bearing in place of locking pins. Alternatively, the ball bearing may be placed on the mounting section”, [col. 22, lines 63-66]).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mirror system of Zagrodnik to include a protrusion comprises ball bearing, as taught by Bauman for the predictable result of having a better locking from all sides of the shank.
Regarding claim 19, the quick release mirror assembly according to claim 18 is rejected (see above).
Zagrodnik in view of Wienhold teaches the quick release mirror assembly according to claim 18. 
Wienhold teaches, wherein the at least one protrusion comprises a ball (Fig.1, protrusion “ball 16”, [0034]). 
Wienhold doesn’t explicitly teach protrusion comprises a ball bearing. 
Zagrodnik and Bauman are related to a release mechanism of two elements. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mirror system of Zagrodnik to include a protrusion comprises ball bearing, as taught by Bauman for the predictable result of better locking.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/Examiner, Art Unit 2872                                                                                                                                                                                                        
/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872